Citation Nr: 0813154	
Decision Date: 04/21/08    Archive Date: 05/01/08

DOCKET NO.  06-03 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for psychiatric 
disability other than PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Hager, Counsel
INTRODUCTION

The veteran had active service from January 1970 to August 
1973.

This appeal to thee  Board of Veterans' Appeals (Board) 
arises from a January 2005 rating decision in which the RO, 
inter alia, denied service connection for PTSD and hearing 
loss, and denied a petition to reopen a claim for external 
otitis of the left ear.  The veteran filed a notice of 
disagreement (NOD) in February 2005, and the RO issued a 
statement of the case (SOC) in September 2005.  The veteran 
filed a substantive appeal (via a VA Form 9, Appeal to Board 
of Veterans' Appeals) in January 2006.

In December 2007, the Board remanded the matters then on 
appeal to the RO, via the Appeals Management Center (AMC), in 
Washington, D.C., for a hearing before a Veterans Law Judge 
at the RO.  The veteran subsequently indicated that he 
desired a videoconference hearing.
 
In March 2008, the veteran testified during a videoconference 
hearing before the undersigned Veterans Law Judge; a 
transcript of that hearing is of record.  During that 
hearing, the veteran's representative indicated that the 
veteran wished to withdraw from appeal  the claim for service 
connection for hearing loss and the petition to reopen the 
claim for service connection for external otitis of the left 
ear.  As such, those issues are no longer t before the Board.  
See 38 C.F.R. §§ 20.204(a),(b)(1) (2007) (allowing for 
particular issues to be withdrawn on the record at a 
hearing). 

Regarding the characterization of the remaining appeal., the 
Board notes that, in the rating decision and SOC, the RO 
addressed  the veteran's entitlement to service connection 
for PTSD, as well as  psychiatric disability other than PTSD, 
although the only issue listed  was  service connection for 
PTSD.  Accordingly, as reflected on the title page,  the 
Board has recharacterized the remaining appeal as 
encompassing the matters actually adjudicated by the RO.

The Board's decision on the claim for service connection for 
PTSD is set forth below.  The claim for service connection 
for psychiatric disability other than PTSD is addressed in 
the remand following the order; this matter is being remanded 
to RO via AMC. VA will notify the veteran when further 
action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim for service connection for PTSD has been 
accomplished.

2.  While the veteran has been diagnosed with PTSD, the 
evidence does not reflect that he engaged in combat,  and VA 
was unable to verify the occurrence of the veteran's only 
potentially verifiable in-service stressor, and no further 
development in this regard..

CONCLUSION OF LAW

The criteria for service connection for PTSD are not met.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125(a) 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, in a November 2004 pre-rating letter, the RO 
provided notice to the veteran regarding what information and 
evidence was needed to substantiate the claim for service 
connection for PTSD, as well as what information and evidence 
must be submitted by the veteran, what information and 
evidence would be obtained by VA, and the need for the 
veteran to advise VA of and to submit any further evidence 
that is relevant to the claim.  The January 2005 RO rating 
decision reflects the initial adjudication of the claim after 
issuance of that letter.  Hence, the November 2004 letter met 
all four of Pelegrini's content of notice requirements as 
well as the VCAA's timing of notice requirement. 

Regarding the Dingess/Hartman notice requirements, in a March 
2006 letter, the RO provided the veteran information as to 
the assignment of disability ratings and effective dates.  
The RO subsequently readjudicated the claim in an August 2007 
supplemental SOC (SSOC).  Hence, the veteran is not shown to 
be prejudiced by the timing of this notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in a statement of the 
SOC or SSOC, is sufficient to cure a timing defect).  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the claim for service connection for PTSD.  
Pertinent medical evidence associated with the claims file 
consists of the veteran's service medical records, post-
service private medical records, as well VA outpatient 
treatment (VAOPT) records and reports of VA examinations (in 
connection with other c disabilities).  Also of record and 
considered in connection with the appeal is the transcript of 
the veteran's Board  hearing, as well as various written 
statements provided by the veteran and by his representative, 
on his behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the veteran has been notified and made aware of the evidence 
needed to substantiate this claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim for service connection for PTSD.  
Consequently, any error in the sequence of events or content 
of the notice is not shown to prejudice the veteran or to 
have any effect on the appeal.  Any such error is deemed 
harmless and does not preclude appellate consideration of the 
matter herein decided, at this juncture.  See Mayfield, 20 
Vet. App. at 543 (rejecting the argument that the Board lacks 
authority to consider harmless error and affirming that the 
provision of adequate notice followed by a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).


II.  Analysis

Service connection for PTSD requires a medical diagnosis of 
PTSD in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred. 38 C.F.R. § 
3.304(f) (2007).

Various medical records, to include a December 2004 VA PTSD 
clinic note, reflect diagnoses of PTSD.  The diagnoses of 
PTSD notwithstanding, the Board finds that this claim must 
fail because another essential criterion for establishing 
service connection for PTSD-credible evidence that a claimed 
stressor actually occurred-has not been met.

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether a veteran engaged in 
"combat with the enemy."  See Gaines v. West, 11 Vet. App. 
353, 359 (1998).  Participation in combat, a determination 
that is to be made on a case-by-case basis, requires that a 
veteran have personally participated in events constituting 
an actual fight or encounter with a military foe or hostile 
unit or instrumentality. See VAOPGCPREC 12-99 (October 18, 
1999); Moran v. Principi, 17 Vet. App. 149 (2003).  See also 
Sizemore v. Principi, 18 Vet. App. 264, 273-74 (2004).

If VA determines that a veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then his 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required-provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. 1154(b) (West 2002 & Supp. 2007); 
38 C.F.R. 3.304(f)(1) (2007); Zarycki v. Brown, 6 Vet. App. 
91, 98 (1993).

If, however, the alleged stressor is not combat related, then 
the veteran's lay testimony, alone, is not sufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain evidence that corroborates his 
testimony or statements.  See Cohen v. Brown, 10 Vet. App. 
128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 
(1996).  See also Zarycki, 6 Vet. App. at 98; Doran v. Brown, 
6 Vet. App. 283, 289-290 (1994).

The veteran's service personnel records and hearing testimony 
reflect that he was a jet aircraft maintenance specialist.  
He has not alleged, and the evidence does not suggest, that 
he engaged in combat with the enemy or that any alleged 
stressor was combat related.  As such, corroboration of the 
occurrence  one or more claimed in-service stressors is 
required.

The veteran testified as to multiple stressful experiences 
while stationed in Thailand, Korea, and Vietnam, to include 
seeing "the dead and those soon to be dead," seeing 
children begging for food, seeing soldiers on the other side 
of the demilitarized zone (DMZ) in Korea but not having a 
weapon to defend himself, and coming under rocket and mortar 
fire while at the Korat Air Base in Thailand.  

While the information provided by the veteran lacked specific 
dates and names, the RO found such sufficient to attempt to 
verify the only potentially verifiable stressor-the veteran 
allegedly coming under rocket and mortar fire during the 
approximately two month time period during which he was 
stationed at the Korat Air Base-with the U.S. Armed Services 
Center for Research of Unit Records (now the Joint Services 
Records Research Center (JSRRC)).  See VA Adjudication 
Manual, M-21, Part III, chapter 5, § 5.14 (c)(2)(a) (Nov. 18, 
2004) (instructing RO to request specific details of the 
claimed in-service stressors, including dates, places, and 
units of assignments); M21-1MR, Part IV, Subpart ii, Chapter 
1, Section D, 15(c) (Sept. 29, 2006) (indicating that such 
information requests should include month and year during 
which the stressful event occurred and noting that JSRRC will 
research records dated 30 days before and 30 days after).  In 
an August 2007 response to the RO's request, the organization 
indicated that it had researched the available unit histories 
and was unable to document the rocket and mortar attacks 
described by the veteran.  Thus, VA was unable to verify the 
occurrence of the veteran's only potentially verifiable in-
service stressor.  

Moreover, the Board finds that no further development in this 
regard is warranted.  The Board  notes that the RO sent the 
veteran a PTSD questionnaire along with the November 2004 
letter VCAA described above, but the veteran did not fill out 
or return the questionnaire, which requested information such 
as the dates of the claimed stressors.  Thus, the RO was not 
required to take action additional action to verify the 
occurrence of any other stressor.  See 38 C.F.R. § 
3.159(c)(2)(i) (2007) ("In the case of records requested to 
corroborate a claimed stressful event in service, the 
claimant must provide information sufficient for the records 
custodian to conduct a search of the corroborative 
records"); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) 
("The duty to assist is not always a one-way street").

As there is no credible evidence that a claimed in-service 
stressor occurred-an essential criterion for establishing 
service connection for PTSD-the criteria for service 
connection for PTSD are not met, and the claim must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However,  under these circumstances,  that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 
2002 & Supp. 2007); 38 C.F.R. § 3.102 (2007); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for PTSD is denied.




REMAND

As noted, the veteran has been diagnosed with psychiatric 
disabilities other than PTSD, to include major depressive 
disorder and generalized anxiety disorder, his representative 
indicated that he is seeking service connection for these 
disorders, and the RO addressed the matter in the rating 
decision on appeal and SOC.

Where, as here, there is evidence of a current disability, VA 
will provide a medical examination or obtain a medical 
opinion if the evidence indicates that a current disability 
may be associated with military service, but the record does 
not contain sufficient medical evidence to decide the claim).  
38 U.S.C.A. § 5103A(d)(2) (West 2002 & Supp. 2007), 38 C.F.R. 
§ 3.159(c)(4)(i) (2007); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  The threshold for finding that the evidence 
"indicates" that there "may" be a nexus between a current 
disability and an in-service event, injury, or disease is a 
low one.  McLendon, 20 Vet. App. at 83.

A June 2006 Vet Center treatment note indicates that the 
veteran had anxiety and depression "whose genesis appears to 
be his active duty military service."  Moreover, although 
there are no notations of complaints, treatment, or diagnosis 
of psychiatric disability in the service medical records, the 
April 1973 separation examination report indicates that the 
veteran stated that he was nervous and had trouble sleeping 
due to personal problems.  Further, although the June 2006 
Vet Center treatment note does not contain any explanation 
for the comment as to an apparent relationship between the 
veteran's anxiety and depression and service-and therefore 
does not constitute sufficiently persuasive medical nexus 
evidence to support an allowance of the claim ( see 
Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) and  
Miller v. West, 11 Vet. App. 345, 348 (1998))-given the 
aforementioned evidence, and the low threshold for a finding 
that such disabilities may be associated with in-service 
nervousness, a remand for a VA examination and medical 
opinion in this regard is warranted.  The Board notes that 
such is consistent with the request made by the veteran's 
representative during the Board hearing  (Transcript, p. 16).

Hence, the RO should arrange for the veteran to undergo VA  
examination by a psychiatrist (M.D.) at an appropriate VA 
medical facility.  The veteran is hereby advised that failure 
to report for the scheduled examination, without good cause, 
may well result in denial of the claim (as the original claim 
for service connection will be considered on the basis of the 
evidence of record).  See 38 C.F.R. § 3.655 (2007).  Examples 
of good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the veteran fails to report for the 
scheduled examination, the RO must obtain and associate with 
the claims file (a) copy(ies) of any notice(s) of the date 
and time of the examination sent to the veteran by the 
pertinent VA medical facility at which the examination is to 
take place.

Prior to arranging for the veteran to undergo further 
examination, the RO should give the veteran another 
opportunity to present any additional information and/or 
evidence pertinent to the claim for service connection for 
psychiatric disability other than PTSD.  The RO's notice 
letter to the veteran should explain that he has a full one-
year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 
2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 
2007) (amending the relevant statute to clarify that VA may 
make a decision on a claim before the expiration of the one-
year notice period).  The RO should request that the veteran 
furnish any evidence in his possession and ensure that its 
letter to the veteran meets the requirements of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) as 
regards the five elements of a claim for service connection-
particularly, disability rating and effective date-as 
appropriate.

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A  (West 
2002 & Supp. 2007); 38 C.F.R. § 3.159 (2007).  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full 
compliance with the VCAA and its implementing regulations.  
Hence, in addition to the actions requested above, the RO 
should also undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claim for service connection for psychiatric 
disability other than PTSD.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
claim for service connection for 
psychiatric disability other than PTSD.

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession and explain the type of 
evidence that is his ultimate 
responsibility to submit.  

The RO should also ensure that its letter 
meets the requirements of Dingess/Hartman 
(cited to above), particularly  as 
regards disability rating and effective 
date (as appropriate).  The RO's letter 
should clearly explain to the veteran 
that he has a full one-year period to 
respond (although VA may decide the claim 
within the one-year period).

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

3.  After all records and/or responses 
received are associated with the claims 
file, or, the time period for the 
veteran's response has expired, the RO 
should arrange for the veteran to undergo 
VA  examination by a psychiatrist (M.D.) 
at an appropriate VA medical facility.  
The entire claims file, to include a 
complete copy of this REMAND, must be 
made available to the physician 
designated to examine the veteran, and 
the report of the examination should 
include discussion of the veteran's 
documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished (with all 
results made available to the physician 
prior to the completion of his or her 
report) and all clinical findings should 
be reported in detail.

The psychiatrist should clearly identify 
all current psychiatric disability/ties 
other than PTSD.  With respect to each 
diagnosed disability, the physician 
should offer an opinion, consistent with 
sound medical principles, as to whether 
it is at least as likely as not (i.e., 
there is a 50 percent or greater 
probability) that such disability is 
medically related to service,  to include 
the nervousness that the veteran noted 
and then attributed to personal problems 
at the time of  the separation 
examination.  In rendering the requested 
opinion, the physician should consider 
and discuss the treatment provider's 
comment as to medical nexus reflected in 
the June 2006 Vet Center record.

The psychiatrist should set forth all 
examination findings, along with a 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

4.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

5.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completing the requested 
action, and any additional notification 
and development deemed warranted, the RO 
should readjudicate the claim for service 
connection for psychiatric disability 
other than PTSD in light of all pertinent 
evidence and legal authority.

7.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and argument during the appropriate time 
frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 
8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims  remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


